Citation Nr: 0714604	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.  

6.  Entitlement to service connection for tooth and gum 
disorder for disability compensation purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
October 1972.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In March 2005, the veteran testified during a hearing before 
RO personnel.  In October 2005, the veteran testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  In November 2005, the Board remanded the veteran's 
claims to the Appeals Management Center (AMC) for additional 
development.  The veteran's claims are again before the 
Board.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA has appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on a Court 
holding that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The Court temporarily stayed the adjudication of cases 
before the Board and RO that are potentially affected by 
Hass.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (Per 
curiam order).  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is receipt of the Vietnam Service Medal 
or service on a vessel off the shore of Vietnam.  The Court 
recently dissolved the temporary stay, but granted the 
Secretary's motion to stay such cases, in part.  Ribaudo v. 
Nicholson, No. 06-2762 (U.S. Vet. App. Apr. 13, 2007).  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, where the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.  

In this case, the veteran is noted to have received the 
Vietnam Service Medal.  However, the evidence does not 
reflect that he served in Vietnam.  In this regard, the 
veteran has claimed that he was assigned to the 523rd 
Tactical Fighter Squadron out of Clark Air Base in the 
Philippines and received TDY (Temporary Duty) orders to 
"Udorn Air Base" in Thailand.  The veteran has testified 
that while stationed in Thailand, he was occasionally sent to 
an air base in Da Nang, South Vietnam, to work on aircraft.  
The veteran has further testified that while he was sent TDY 
to Da Nang, he never actually received TDY orders.  In his 
July 2004 VA Form 9 (Appeal to Board of Veterans' Appeals), 
the veteran reported that his temporary transfers into 
Vietnam were secret.  In July 2003 and May 2005, the RO sent 
the veteran letters requesting that he provide evidence of 
any in-country service in the Republic of Vietnam, to include 
statements from identified individuals who reportedly served 
with the veteran in Vietnam.  

Here, because the veteran's claim for service connection for 
diabetes mellitus involves the issue affected by Haas, his 
claim for entitlement to service connection for diabetes 
mellitus is stayed until a final resolution of the Haas 
appeal.  Likewise, as adjudication of the veteran's claim for 
diabetes mellitus could have a bearing on the veteran's claim 
for service connection for an eye disability, to include as 
secondary to diabetes mellitus, this claim is also stayed.  
Once a final decision is reached on appeal in the Haas case, 
the adjudication of any cases that have been stayed, 
including this one, will be resumed.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has coronary artery disease, peripheral neuropathy 
of the upper extremities, peripheral neuropathy of the lower 
extremities, or a tooth and gum disorder.  


CONCLUSIONS OF LAW

1.  The veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  The veteran does not have peripheral neuropathy of the 
upper extremities that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

3.  The veteran does not have peripheral neuropathy of the 
lower extremities that is the result of disease or injury 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

4.  The veteran does not have a tooth and gum disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
for coronary artery disease, for peripheral neuropathy of the 
upper extremities, for peripheral neuropathy of the lower 
extremities, and for a tooth and gum disorder has been 
accomplished.  

In this respect, through March 2003, August 2004, May 2005, 
and December 2005 notice letters, the veteran was notified of 
the legal criteria governing his claims and the evidence that 
had been submitted to support his claims.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The veteran was requested to 
identify any medical providers from whom he wanted VA to 
obtain and consider evidence.  The VA also requested that the 
veteran submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant; and (4) VA must make a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  As indicated above, the four 
content-of-notice requirements have been met in this case.  
Likewise, included with a June 2006 supplemental statement of 
the case (SSOC), the veteran was provided notice regarding 
the assignment of effective dates and disability rating 
elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims in September 2003, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the AMC.  Nothing about the 
evidence or any response to VA's notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Specifically, following the AMC's 
issuance of the December 2005 notice letter to the veteran, 
his claim was re-adjudicated in June 2006.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
service connection for coronary artery disease, for 
peripheral neuropathy of the upper extremities, for 
peripheral neuropathy of the lower extremities, and for a 
tooth and gum disorder.  Here, the veteran's service medical 
records and relevant VA treatment records are associated with 
the claims file.  In May 2005, the veteran reported that all 
his post-service treatment had occurred at the VA medical 
facility in Marion, Indiana.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

Regarding the duty to assist, as addressed more fully below, 
there is no medical evidence whatsoever even suggesting that 
the veteran suffers from coronary artery disease, peripheral 
neuropathy of the upper extremities, peripheral neuropathy of 
the lower extremities, or a tooth and gum disorder.  Absent 
such evidence, VA has no obligation to obtain a medical 
examination or opinion pursuant to section 5103A(d).  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
coronary artery disease becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2006).  (This issue-
entitlement to service connection for treatment purposes-was 
previously adjudicated in March 1973 and is not currently 
before the Board.)

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claims for service 
connection for coronary artery disease, for peripheral 
neuropathy of the upper extremities, for peripheral 
neuropathy of the lower extremities, as well as for tooth and 
gum disorder must be denied.  Here, notwithstanding the 
veteran's report that he currently suffers from these 
conditions, a review of the veteran's service and post-
service medical records reflects no competent medical 
evidence of any such clinical finding or otherwise a 
diagnosis of coronary artery disease, peripheral neuropathy 
of the upper extremities, peripheral neuropathy of the lower 
extremities, or tooth and gum disorder.  Furthermore, the 
veteran has neither presented nor alluded to any medical 
evidence establishing that he suffers from coronary artery 
disease, peripheral neuropathy of the upper extremities, 
peripheral neuropathy of the lower extremities, or tooth and 
gum disorder.  Hence, an essential requirement for service 
connection is not met.

(Parenthetically, the Board notes that the veteran has been 
diagnosed and is being treated for hypertension.  However, 
the veteran has not filed a claim for service connection for 
hypertension.)  

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of any 
coronary artery disease, peripheral neuropathy of the upper 
extremities, peripheral neuropathy of the lower extremities, 
or tooth and gum disorder, these claims for service 
connection may not be granted.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claims for coronary 
artery disease, for peripheral neuropathy of the upper 
extremities, for peripheral neuropathy of the lower 
extremities, and for tooth and gum disorder.  However, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as whether a current 
disability exists.  See Bostain v. West, v. West, 11 Vet. 
124, App. 124, 127 (1998) (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
As such, the veteran's assertions, alone, cannot provide a 
basis for a grant of service connection.  

Accordingly, the veteran's claims for service connection for 
coronary artery disease, for peripheral neuropathy of the 
upper extremities, for peripheral neuropathy of the lower 
extremities, and for tooth and gum disorder must be denied.  
In reaching this conclusion, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's 
claims, such statute is not for application in this instance.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for coronary artery disease is denied.  

Service connection for peripheral neuropathy of the upper 
extremities is denied.  

Service connection for peripheral neuropathy of the lower 
extremities is denied.  

Service connection for tooth and gum disorder is denied.  



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


